     Case 2:20-cv-01014-APG-EJY Document 65 Filed 02/12/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    TRENT HENRICKSON,                                       Case No. 2:20-cv-01014-APG-EJY
 5                         Plaintiff,
 6           v.                                                            ORDER

 7    STATE OF NEVADA, et al.,
 8                      Defendants.
 9

10          Before the Court is Plaintiff’s Motion for this Court to Order U.S. Marshal Service to Serve
11   Summons and Complaint on Defendant Shannon Ennis-Wright. ECF No. 63.
12          On December 14, 2020, the Court ordered the Attorney General’s Office to file a notice
13   advising the Court and Plaintiff of: (a) the names of the defendants for whom it accepts service; b)
14   the names of the defendants for whom it does not accept service; and, (c) the names of the defendants
15   for whom it is filing the last-known address information under seal. ECF No. 23 at 2 ¶ 6. The
16   Attorney General’s Office was also ordered to file, under seal, the last known addresses of any of
17   the defendants for whom it could not accept service and, if appropriate, the correct and full names
18   for each defendant for whom service is not accepted. Id.
19          On January 4, 2021, the Attorney General’s Office filed responses to the Court’s Order. ECF
20   Nos. 37 and 38. The Attorney General’s Office accepted service on behalf of Defendants Lee
21   Brooks, Charles Daniels, Arnulfo Hernandez, Joseph Padilla, Monique Hubbard-Pickett, Gary
22   Piccinini, Harold Wickham, and Brian Williams. ECF No. 37 at 1. The Attorney General’s Office
23   did not accept service on behalf of Defendant Shanon Ennis-Wright (id. at 2), and filed this
24   Defendant’s last-known address under seal (ECF No. 38).
25          Accordingly,
26          IT IS HEREBY ORDERED that Plaintiff’s Motion for this Court to Order U.S. Marshal
27   Service to Serve Summons and Complaint on Defendant Shannon Ennis-Wright (ECF No. 63) is
28   GRANTED.
                                                      1
     Case 2:20-cv-01014-APG-EJY Document 65 Filed 02/12/21 Page 2 of 2




 1           IT IS HEREBY ORDERED that the Clerk of Court shall issue summons for Defendant

 2   Shanon Ennis-Wright to the U.S. Marshal with the last known address provided under seal for this

 3   individual. ECF No. 38.

 4           IT IS FURTHER ORDERED that the Clerk of Court shall send one copy of Plaintiff’s

 5   Complaint (ECF No. 14), one copy of the Court’s Screening Order (ECF No. 13), and one copy of

 6   this Order to the U.S. Marshal for service on Defendant Shanon Ennis-Wright.

 7           IT IS FURTHER ORDERED that the Clerk of Court shall send one copy of the USM-285

 8   form to Plaintiff.

 9          IT IS FURTHER ORDERED that Plaintiff shall have until March 15, 2021 to complete the

10   USM-285 service form and return it to the U.S. Marshal, United States Courthouse, 333 Las Vegas

11   Blvd. South, Las Vegas, Nevada 89101.

12          IT IS FURTHER ORDERED that the U.S. Marshal shall attempt to effect service within

13   fifteen (15) days of the date he receives Plaintiff’s USM-285.

14          IT IS FURTHER ORDERED that Plaintiff shall have 21 days from the date the U.S. Marshal

15   returns to Plaintiff a copy of the USM-285 form showing whether service was accomplished to file

16   a notice with the Court stating whether Defendant Shanon Ennis-Wright was served.

17          DATED THIS 12th day of February, 2021.

18
19
                                                         ELAYNA J. YOUCHAH
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                     2
